The judgment of the court was pronounced by
Rost, J.
This is an action for work and labor done according to three distinct building contracts entered into, verbally, between the plaintiff and the defendants. There is no controversy before us about two of the contracts. The other was for the putting up of a set of sugar kettles and a chimney. The defendants allege that the work was completed too late, and that the kettles were so unskilfully put up that they could not be used, and had to be taken down and re-set during the grinding season; they claim damages in reconvention.
*150The case was tried before a jury, who deducted $200 on account of the defective work in setting up the kettles; and judgment was entered accordingly; the defendants have appealed, and the plaintiff asks that the judgment be amended, and that the $200 deducted by the jury be allowed to him.
It is proved that the defendant, Carmouche, asked several times of the plaintiff to set his kettles, saying that he preferred him to American workmen, and giving his reasons for the preference: he said that he knew Honoré LeDuff, the brother of the plaintiff, to be a good kettle setter, and that he believed him fully competent to set his kettles. The plaintiff then said, that if his brother consented to do the work, he would undertake it; otherwise he would not, he not pretending to be a kettle setter.
Honoré LeDuff accepted the proposal and put up the kettles. The defendants, in selecting, as they did, the person who was to do the work, took upon themselves the risk of his want of skill, and released the plaintiff from all responsibility by reason thereof. Their agreement was that they would pay the plaintiff two hundred and fifty dollars for the setting of his kettles, if he would get Honoré LeDuff to set them. The only obligation which the plaintiff contracted was to get Honoré to do the work. He has complied with that obligation and is entitled to be paid.
It is therefore ordered that the judgment in this case be amended, so as to be in favor of the plaintiff for nine hundred and twenty dollars; and that as amended it be affirmed, with costs in both courts.